TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 25, 2013



                                      NO. 03-12-00152-CV


                                     Evelyn Jones, Appellant

                                                 v.

                     Texas Department of Family and Protective Services,
                    Cardell Jeffrey a/k/a Cardell Jeffery, Michael Pine and
                       Kerry Jeffrey a/k/a Kerry Raymond, Appellees




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error requiring reversal in the

trial court’s order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

order is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below

for observance.